DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered. Claims 1-20 are currently pending.
Applicant’s amendments to the claims have overcome the 35 USC 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, US Patent No. 10,148,304 B2 (hereinafter Chang) in view of Yang, US Pub. No. 2021/0345258 A1.
Regarding claim 1, Chang discloses a communication device comprising:
a housing assembly having first and second housing portions connected at respective proximal sides for relative movement (Fig. 4, col. 10, line 51-54: first housing 52 and second housing 54 couple together using hinges 60, 62) between an open position and a closed position about a lateral axis (Fig. 10A and 11A: showing the open and the closed position of first housing 52 and second housing 54 around hinges 60, 62), each of the first and the second housing portions having a respective distal side opposite to the proximal side, and a first lateral side and a second lateral side extending between the respective proximal side and the distal side (See fig. 4 below);
at least three antennas each having an elongated shape (See fig. 3: there are three antennas: 64, 66 and 68) and configured to communicate in one or more radio frequency (RF) communication bands (Col. 7, line 35-39: each antenna 27-30 may be a single feed RF cable antenna covering the following RF bands: approximately 698 MHz to 960 MHz, approximately 1.4 GHz to 1.6 GHz, approximately 1.7 GHz to 2.7 GHz , and approximately 5 GHz to 6 GHz), the at least three antennas comprising a first, a second and a third antenna that are separated when the housing assembly is in the open position (Fig. 3: antenna-1, antenna-2 and antenna-3 are separated when housing is in open position), the first antenna within the first housing portion, the second antenna is within the second housing portion, and the third antenna within one of the first and the second housing portions (Fig 3: antenna -1 is placed in first housing 52, antenna-2 is placed in second housing 54 and antenna-3 is placed in first housing 52), the first antenna proximate to and substantially aligned in parallel with the second antenna and separated from the third antenna when the housing assembly is in the closed position (Fig. 11A and 11B: antenna 64 and antenna 66 is aligned in parallel and away from antenna 68);
a first antenna switch (col. 8, line 48-51: the BIAS module 32 may include the RF crossbar switch to be able to select the appropriate antenna for transmission);
an RF front end (Fig. 8: RF front end module 140);
a housing position sensor within the housing assembly (Col. 9, line 9-10: the  device could have device hinge angle detection sensors) and that detects: (i) when the housing assembly is in the closed position (Col. 21, line 31-32: in the closed position, the angle between the housings 52, 54 maybe approximately 0 degree); and (ii) when the housing assembly is in an at least partially open position (col. 21, line 18-20: the angle between housings 52, 54 maybe between 0 and 180 degrees); and
a controller communicatively coupled to the first antenna switch (Fig. 8: processor is coupled to the antenna switch inside the BIAS module) and the housing position sensor (Fig. 8, col. 18, line 54-58: hinge angle indicator 122, device orientation and rotation detection sensors 124, 126 are coupled to BIAS module and to processor), and which:
in response to determining that the housing assembly is in the at least partially open position, configures the first antenna switch in a first state to connect to the second antenna (Col. 4, line 27-31: based on different orientation of the device, the antennas will be selected by the switching system inside the BIAS module as “main” antennas, in the open state, second antenna 66 is connected, see fig. 9A); and in response to determining that the housing assembly is in the closed position, configures the first antenna switch in a second state to connect to the third antenna (Fig. 11A: when in closed state, third antenna 68 is connected).

[AltContent: textbox (2nd lateral side)][AltContent: textbox (2nd lateral side)][AltContent: textbox (1st lateral side)][AltContent: textbox (1st lateral side)][AltContent: textbox (Distal side)][AltContent: textbox (Distal side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    235
    383
    media_image1.png
    Greyscale


Chang does not disclose the RF front end having a first RF transceiver that communicates via the first antenna and a second RF transceiver that communicates via a selected one of the second and the third antennas via the first antenna switch.
Yang discloses the RF front end having a first RF transceiver that communicates via the first antenna (Fig. 10: the RF processing circuit 740 having the first RF transceiver circuit 753 communicated to antenna 713) and a second RF transceiver that communicates via a selected one of the second and the third antennas via the first antenna switch (Fig. 10: the RF processing circuit 740 having the second RF transceiver circuit 761 communicates to antennas 721 and 722 via switch 742).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the RF transceivers and the selected switch as taught in Yang to the device as taught by Chang for the purpose of switching antennas to provide higher signal quality (Chang, Abstract).
Regarding claim 9, Chang discloses a method comprising:
monitoring a housing position sensor within a housing assembly of a communication device (Col. 9, line 9-10: the  device could have device hinge angle detection sensors), the housing assembly having first and second housing portions at respective proximal sides connected for relative movement (Fig. 4, col. 10, line 51-54: first housing 52 and second housing 54 couple together using hinges 60, 62) between an open position and a closed position about a lateral axis  (Fig. 10A and 11A: showing the open and the closed position of first housing 52 and second housing 54 around hinges 60, 62), each of the first and the second housing portions having a respective distal side opposite to the proximal side, and a first lateral side and a second lateral side extending between the respective proximal side and the distal side (see fig. 4 above), the housing position sensor detects: (i) when the housing assembly is in the closed position (Col. 21, line 31-32: in the closed position, the angle between the housings 52, 54 maybe approximately 0 degree); and (ii) when the housing assembly is in an at least partially open position (col. 21, line 18-20: the angle between housings 52, 54 maybe between 0 and 180 degrees);
communicating in one or more radio frequency (RF) communication bands (Col. 7, line 35-39: each antenna 27-30 may be a single feed RF cable antenna covering the following RF bands: approximately 698 MHz to 960 MHz, approximately 1.4 GHz to 1.6 GHz, approximately 1.7 GHz to 2.7 GHz , and approximately 5 GHz to 6 GHz), via an RF front end of the communication device using a first antenna of at least three antennas (Fig. 8: RF front end module 140 connecting to 64 - ANT1), the at least three antennas each having an elongated shape (See fig. 3: there are three antennas: 64, 66 and 68) and comprising a first, a second and a third antenna that are separated when the housing assembly is in the open position (Fig. 3: antenna-1, antenna-2 and antenna-3 are separated when housing is in open position) , the first antenna within the first housing portion, the second antenna within the second housing portion, and the third antenna within one of the first and the second housing portions (Fig 3: antenna -1 is placed in first housing 52, antenna-2 is placed in second housing 54 and antenna-3 is placed in first housing 52), the first antenna proximate to and substantially aligned in parallel with the second antenna and separated from the third antenna when the housing assembly is in the closed position (Fig. 11A and 11B: antenna 64 and antenna 66 is aligned in parallel and away from antenna 68);
in response to determining that the housing assembly is in the at least partially open position:
configuring a first antenna switch in a first state to connect to the second antenna (Col. 4, line 27-31: based on different orientation of the device, the antennas will be selected by the switching system inside the BIAS module as “main” antennas, in the open state, second antenna 66 is connected, see fig. 9A); and
in response to determining that the housing assembly is in the closed position:
configuring the first antenna switch in a second state to connect to the third antenna (Fig. 11A: when in closed state, third antenna 68 is connected).
Chang does not disclose communicating via a first RF transceiver, configuring a first antenna switch in a first state to connect a second RF transceiver to the second antenna; communicating via the second RF transceiver using the second antenna; configuring the first antenna switch in a second state to connect the second RF transceiver to the third antenna; and communicating via by the second transceiver using the third antenna.
Yang discloses communicating via a first RF transceiver, configuring a first antenna switch in a first state to connect a second RF transceiver to the second antenna; communicating via the second transceiver using the second antenna; configuring the first antenna switch in a second state to connect the second RF transceiver to the third antenna; and communicating via by the second RF transceiver using the third antenna (Fig. 10: the RF processing circuit 740 having the first RF transceiver circuit 753 communicated to antenna 713, and switch 742 connected the second transceiver 761 to antenna 721 and 722).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the RF transceivers and the selected switch as taught in Yang to the device as taught by Chang for the purpose of switching antennas to provide higher signal quality (Chang, Abstract).
Regarding claim 16, Chang discloses a computer program product comprising:
a computer readable storage device (Fig. 17, Col. 26, line 4-5: memory 184 and mass storage device 192); and
program code on the computer readable storage device that when executed by a processor associated with a device, the program code enables the communication device to provide the functionality of (Fig. 17, col. 26, line 4-12: peripheral storage 192 referred to as a memory or computer storage media that is capable of storing computer program code that can be executed by processor 182):
monitoring a housing position sensor within a housing assembly of a communication device (Col. 9, line 9-10: the  device could have device hinge angle detection sensors), the housing assembly having first and second housing portions at respective proximal sides connected for relative movement (Fig. 4, col. 10, line 51-54: first housing 52 and second housing 54 couple together  using hinges 60, 62) between an open position and a closed position about a lateral axis  (Fig. 10A and 11A: showing the open and the closed position of first housing 52 and second housing 54 around hinges 60, 62), each of the first and the second housing portions having a respective distal side opposite to the proximal side, and a first lateral side and a second lateral side extending between the respective proximal side and the distal side (see fig. 4 above), the housing position sensor detects: (i) when the housing assembly is in the closed position (Col. 21, line 31-32: in the closed position, the angle between the housings 52, 54 maybe approximately 0 degree); and (ii) when the housing assembly is in an at least partially open position (col. 21, line 18-20: the angle between housings 52, 54 maybe between 0 and 180 degrees);
communicating in one or more radio frequency (RF) communication bands (Col. 7, line 35-39: each antenna 27-30 may be a single feed RF cable antenna covering the following RF bands: approximately 698 MHz to 960 MHz, approximately  1.4 GHz to 1.6 GHz, approximately 1.7 GHz to 2.7 GHz , and approximately 5 GHz to 6 GHz), via an RF front end of the communication device using a first antenna of at least three antennas (Fig. 8: RF front end module 140 connecting to 64 - ANT1), the at least three antennas each having an elongated shape (See fig. 3: there are three antennas: 64, 66 and 68) and comprising a first, a second and a third antenna that are separated when the housing assembly is in the open position (Fig. 3: antenna-1, antenna-2 and antenna-3 are separated when housing is in open position) , the first antenna within the first housing portion, the second antenna within the second housing portion, and the third antenna within one of the first and the second housing portions (Fig 3: antenna -1 is placed in first housing 52, antenna-2 is placed in second housing 54 and antenna-3 is placed in first housing 52), the first antenna proximate to and substantially aligned in parallel with the second antenna and separated from the third antenna when the housing assembly is in the closed position (Fig. 11A and 11B: antenna 64 and antenna 66 is aligned in parallel and away from antenna 68);
in response to determining that the housing assembly is in the at least partially open position:
configuring a first antenna switch in a first state to connect to the second antenna (Col. 4, line 27-31: based on different orientation of the device, the antennas will be selected by the switching system inside the BIAS module as “main” antennas, in the open state, second antenna 66 is connected, see fig. 9A); and
in response to determining that the housing assembly is in the closed position:
configuring the first antenna switch in a second state to connect to the third antenna (Fig. 11A: when in closed state, third antenna 68 is connected).
Chang does not disclose communicating via a first RF transceiver, configuring a first antenna switch in a first state to connect a second RF transceiver to the second antenna; communicating via the second RF transceiver using the second antenna; configuring the first antenna switch in a second state to connect the second RF transceiver to the third antenna; and communicating via by the second RF transceiver using the third antenna.
Yang discloses communicating via a first RF transceiver, configuring a first antenna switch in a first state to connect a second RF transceiver to the second antenna; communicating via the second RF transceiver using the second antenna; configuring the first antenna switch in a second state to connect the second RF transceiver to the third antenna; and communicating via by the second RF transceiver using the third antenna (Fig. 10: the RF processing circuit 740 having the first RF transceiver circuit 753 communicated to antenna 713, and switch 742 connected the second RF transceiver 761 to antenna 721 and 722).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the RF transceivers and elected switch as taught in Yang to the device as taught by Chang for the purpose of switching antennas to provide higher signal quality (Chang, Abstract).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yang as applied to claim 1 and 9 above, and further in view of Cha et al, US Pub. No. 2021/0050669 A1 (hereinafter Cha).
Regarding claim 2, Chang further discloses the controller in response to determining that the housing assembly is in the closed position, detunes the second antenna to preserve antenna radiated performance by the first antenna (Fig. 11A: antenna 64 may be selected as “main” antenna and antenna 66 maybe selected as “auxiliary” antenna by a BIAS module, see col. 4, line 37-40).
Chang and Yang do not disclose the communication device further comprising a first antenna tuning network electrically connected to the second antenna and communicatively coupled to the controller and detuning the second antenna using the first antenna tuning network to preserve antenna radiated performance by the first antenna.
Cha discloses the communication device further comprising a first antenna tuning network electrically connected to the second antenna and communicatively coupled to the controller (Fig. 4C: the antenna tuning circuit 420 connected to second antenna 421 and coupled to processor 260), and detuning the second antenna using the first antenna tuning network to preserve antenna radiated performance by the first antenna (Para [0132], line 18-35: when signals from antenna 411 and 421 interfere, using antenna tuning circuit 420 to detune antenna 421 and improve the communication quality of antenna 411).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide antenna tuning circuit as taught in Cha to the communication device as taught in Chang and Yang to lower the interferences between antennas and improve the communication quality of the selected antenna (Cha, Para [0132], line 31-35).
Regarding claim 10,  Chang further discloses the controller in response to determining that the housing assembly is in the closed position, detunes the second antenna to preserve antenna radiated performance by the first antenna (Fig. 11A: antenna 64 may be selected as “main” antenna and antenna 66 maybe selected as “auxiliary” antenna by a BIAS module, see col. 4, line 37-40).
Chang and Yang do not disclose the communication device further comprising a first antenna tuning network electrically connected to the second antenna and communicatively coupled to the controller and detuning the second antenna using the first antenna tuning network to preserve antenna radiated performance by the first antenna.
Cha discloses the communication device further comprising a first antenna tuning network electrically connected to the second antenna and communicatively coupled to the controller (Fig. 4C: the antenna tuning circuit 420 connected to second antenna 421 and coupled to processor 260), and detuning the second antenna using the first antenna tuning network to preserve antenna radiated performance by the first antenna (Para [0132], line 18-35: when signals from antenna 411 and 421 interfere, using antenna tuning circuit 420 to detune antenna 421 and improve the communication quality of antenna 411).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide antenna tuning circuit as taught in Cha to the communication device as taught in Chang and Yang to lower the interferences between antennas and improve the communication quality of the selected antenna (Cha, Para [0132], line 31-35).

Claims 3, 5, 8, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yang as applied to claim 1, 9, 16 above, and further in view of Dongjun et al,  CN Pub. No. 113748663 A (hereinafter Dongjun).
Regarding claim 3, Chang and Yang do not disclose the communication device further comprising a second antenna switch communicatively coupled to the controller, wherein:
the at least three antennas comprise a fourth, a fifth, and a sixth antenna, and each of the first, the second, the third, the fourth, the fifth, and the sixth antenna are separated from each other when the housing assembly is in the at least partially open position, the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions, the fourth antenna proximate and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position;
the RF front end comprises a third RF transceiver that communicates via the fourth antenna and a fourth RF transceiver that communicates selectively via one of the fifth and the sixth antennas via the second antenna switch; and
the controller:
in response to determining that the housing assembly is in the at least partially open position, configures the second antenna switch to connect the fourth RF transceiver to the fifth antenna; and
in response to determining that the housing assembly is in the closed position, configures the second antenna switch to connect the fourth RF transceiver to the sixth antenna.
	Dongjun discloses the at least three antennas comprise a fourth, a fifth, and a sixth antenna (Fig. 5 below), and each of the first, the second, the third, the fourth, the fifth, and the sixth antenna are separated from each other when the housing assembly is in the at least partially open position (Fig. 5 below: the six antennas are separated in the open position), the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions (Fig. 5 below: ant 4 is in 1st housing portion, ant 5 is in 2nd housing portion and ant 6 is in 1st housing portion), the fourth antenna proximate and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position (page 16, para 4, line 5-6: in close position, ant 4 – A34 and ant 5 – A64 will be overlapped and ant 6 is separated, see fig. 5 below).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide fourth, fifth and sixth antennas as taught in Dongjun to the communication device as taught in Chang and Yang for the purpose of maintaining network communication when communication services use different frequency bands (Dongjun, page 21, para 1).
Chang, Yang and Dongjun do not disclose the communication device further comprising a second antenna switch communicatively coupled to the controller, wherein:
the RF front end comprises a third RF transceiver that communicates via the fourth antenna and a fourth RF transceiver that communicates selectively via one of the fifth and the sixth antennas via the second antenna switch; and
the controller:
in response to determining that the housing assembly is in the at least partially open position, configures the second antenna switch to connect the fourth RF transceiver to the fifth antenna; and
in response to determining that the housing assembly is in the closed position, configures the second antenna switch to connect the fourth RF transceiver to the sixth antenna.
Although Chang, Yang and Dongjun does not explicitly disclose the second antenna switch and its connections between the fourth transceiver to the fifth and the sixth antenna in a first and second state, it would have been obvious to one having ordinary skill in the art at the time the invention to apply the same antenna switch and its connection as taught in Yang for the first, second and third antennas that is used to reject claim 1 to the fourth, fifth and sixth antennas in the communication device as taught in Chang, Yang and Dongjun, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The motivation for doing so stems from the need to radiate signals from several antennas of different frequency bands simultaneously (Yang, Abstract).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ant 3)][AltContent: textbox (Ant 6)][AltContent: textbox (Ant 2)][AltContent: textbox (Ant 4)][AltContent: textbox (Ant 5)][AltContent: textbox (Ant 1)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (2nd lateral side)][AltContent: textbox (2nd lateral side)][AltContent: textbox (1st lateral side)][AltContent: textbox (1st lateral  side)][AltContent: textbox (2nd housing portion)][AltContent: textbox (1st housing portion)][AltContent: textbox (Distal side)][AltContent: textbox (Distal side)][AltContent: textbox (Fig. 5)]
    PNG
    media_image2.png
    615
    540
    media_image2.png
    Greyscale


Regarding claim 5, Chang and Yang do not disclose the communication device, wherein:
the first antenna is positioned at the distal side, proximate to the first lateral side of the first housing portion, and also positioned in a first lateral direction from a central longitudinal axis;
the second antenna is positioned at the distal side, proximate to the first lateral side of the second housing portion, and also positioned in the first lateral direction from the central longitudinal axis;
the third antenna is positioned at the first lateral side of one of the first and the second housing portions;
the fourth antenna is positioned at the distal side, proximate to the second lateral side of the first housing portion, and also positioned in a second lateral direction from a central longitudinal axis;
the fifth antenna is positioned at the distal side, proximate to the second lateral side of the second housing portion, and also positioned in the second lateral direction from the central longitudinal axis; and
the sixth antenna is positioned at the second lateral side of one of the first and the second housing portions.
Dongjun discloses the communication device, wherein:
the first antenna is positioned at the distal side, proximate to the first lateral side of the first housing portion, and also positioned in a first lateral direction from a central longitudinal axis (Fig. 5 above: A35 may be used as the fourth antenna radiator, see page 14, para 6, line 1-2);
the second antenna is positioned at the distal side, proximate to the first lateral side of the second housing portion, and also positioned in the first lateral direction from the central longitudinal axis (Fig. 5 above: the sixth conductive element A6 may function as an antenna radiator, see page 17, para 7, line 8);
the third antenna is positioned at the first lateral side of one of the first and the second housing portions (Fig. 5 above: the third antenna radiator may be a portion of conductive element A8, see page 35, para 4, line 1-2);
the fourth antenna is positioned at the distal side, proximate to the second lateral side of the first housing portion, and also positioned in the second lateral direction from a central longitudinal axis (Fig. 5 above: some portions A34 may be used as the second antenna radiator, see page 14, para 4, line 1-2);
the fifth antenna is positioned at the distal side, proximate to the second lateral side of the second housing portion, and also positioned in the second lateral direction from the central longitudinal axis (Fig. 5 above: the portion A64 may serve as an antenna radiator, see page 16, para 4, line 9); and
the sixth antenna is positioned at the second lateral side of one of the first and the second housing portions (Fig. 5 above: the first antenna radiator may be formed as a portion of conductive unit A2, see page 29, para 4, line 1-3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide antenna arrangement as taught in Dongjun to the communication device in Chang and Yang for the purpose of having antennas covering every directions of the device.
Regarding claim 8, Chang does not disclose the communication device, wherein: the first, the second, the third, the fourth, the fifth, and the sixth antennas are configured for ultra-low band, low band, mid-band, high band, and ultra-high band communication; and the RF front end is configured for two or more simultaneous connections using the first, the second, the third, and the fourth RF transceiver in support of one of carrier aggregation and dual connection of two radio access technologies (RATs).
Yang further discloses the RF front end is configured for two or more simultaneous connections using the first, the second, the third, and the fourth RF transceiver in support of one of carrier aggregation and dual connection of two radio access technologies (RATs) (Fig. 9 and 10: 4G transceivers, 5G transceivers, Wifi transceivers are connected simultaneously).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include several transceivers as taught in Yang to the communication device as taught in Chang for the purpose of connecting different frequency bands simultaneously and improving the signal quality (Yang, para [0041]).
Chang and Yang do not disclose the communication device, wherein: the first, the second, the third, the fourth, the fifth, and the sixth antennas are configured for ultra-low band, low band, mid-band, high band, and ultra-high band communication. 
Dongjun discloses the communication device, wherein: the first, the second, the third, the fourth, the fifth, and the sixth antennas are configured for ultra-low band, low band, mid-band, high band, and ultra-high band communication (page 21, page 1, line 1-4: the electronic device 600 may include low frequency band, mid frequency band, high frequency band, ultra high frequency band. According to various embodiments, electronic device 600 may further utilize other frequency bands).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different bands as taught in Dongjun to the communication device as taught by Chang and Yang for the purpose of maintaining network communication when communication services use different frequency bands (Dongjun, page 21, para 1).
Regarding claim 11, Chang and Yang do not disclose the at least three antennas comprise a fourth, a fifth, and a sixth antenna, and the method further comprises:
communicating in one or more RF communication bands, via a third transceiver of the RF front end using the fourth antenna, the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions, the fourth antenna proximate to and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position;
in response to determining that the housing assembly is in the at least partially open position: 
configuring a second antenna switch in a first state to connect a fourth RF transceiver of the RF front end to the fifth antenna; and
communicating in one or more RF communication bands, via the fourth transceiver using the fifth antenna; and
in response to determining that the housing assembly is in the closed position:
configuring the second antenna switch in a second state to connect the fourth RF transceiver to the sixth antenna; and
communicating in one or more RF communication bands, via the fourth RF transceiver using the sixth antenna.
Dongjun discloses the at least three antennas comprise a fourth, a fifth, and a sixth antenna, and the method further comprises (Fig. 5 above): 
the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions (Fig. 5 above: ant 4 is in 1st housing portion, ant 5 is in 2nd housing portion and ant 6 is in 1st housing portion), the fourth antenna proximate to and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position (page 16, para 4, line 5-6: in close position, ant 4 – A34 and ant 5 – A64 will be overlapped and ant 6 is separated, see fig. 5 above).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide fourth, fifth and sixth antennas as taught in Dongjun to the communication device as taught in Chang and Yang for the purpose of covering more frequency bands.
Chang, Yang and Dongjun do not disclose communicating in one or more RF communications via a third transceiver of the RF front end using the fourth antenna, and
in response to determining that the housing assembly is in the at least partially open position: 
configuring a second antenna switch in a first state to connect a fourth RF transceiver of the RF front end to the fifth antenna; and
communicating in one or more RF communication bands, via the fourth transceiver using the fifth antenna; and
in response to determining that the housing assembly is in the closed position:
configuring the second antenna switch in a second state to connect the fourth RF transceiver to the sixth antenna; and
communicating in one or more RF communication bands, via the fourth RF transceiver using the sixth antenna.
Although Chang, Yang and Dongjun does not explicitly disclose the second antenna switch and its connections between the fourth transceiver to the fifth and the sixth antenna in a first and second state, it would have been obvious to one having ordinary skill in the art at the time the invention to apply the same antenna switch and its connections as taught in Yang for the first, second and third antennas that is used to reject claim 9 to the fourth, fifth and sixth antennas in the communication device as taught in Chang, Yang and Dongjun, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The motivation for doing so stems from the need to radiate signals from several antennas of different frequency bands simultaneously (Yang, Abstract).
Regarding claim 15, Chang does not disclose the method further comprising: communicating in ultra-low band, low band, mid-band, high band, and ultra-high band communication by the RF front end in two or more simultaneous connections using the first, the second, the third, and the fourth RF transceiver in support of one of carrier aggregation and dual connection of two radio access technologies (RATs).
Yang further discloses the RF front end in two or more simultaneous connections using the first, the second, the third, and the fourth RF transceiver in support of one of carrier aggregation and dual connection of two radio access technologies (RATs) (Fig. 9 and 10: 4G transceivers, 5G transceivers, Wifi transceivers are connected simultaneously).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include several transceivers as taught in Yang to the communication device as taught in Chang for the purpose of connecting to different carriers, different frequency bands simultaneously and improving the signal quality.
Chang and Yang do not disclose the method further comprising: communicating in ultra-low band, low band, mid-band, high band, and ultra-high band communication. 
Dongjun discloses the method further comprising: communicating in ultra-low band, low band, mid-band, high band, and ultra-high band communication (page 21, page 1, line 1-4: the electronic device 600 may include low frequency band, mid frequency band, high frequency band, ultra high frequency band. According to various embodiments, electronic device 600 may further utilize other frequency bands).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different bands as taught in Dongjun to the communication device as taught by Chang and Yang for the purpose of being able to being able to connect to a wide range of frequency bands.
Regarding claim 17, Chang further discloses the program code enables the communication device to provide the functionality (Fig. 17, col. 26, line 4-12: peripheral storage 192 referred to as a memory or computer storage media that is capable of storing computer program code that can be executed by processor 182).
Chang and Yang do not disclose communicating in one or more RF communication bands, via a third transceiver of the RF front end using the fourth antenna, the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions, the fourth antenna proximate to and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position;
in response to determining that the housing assembly is in the at least partially open position: 
configuring a second antenna switch in a first state to connect a fourth RF transceiver of the RF front end to the fifth antenna; and
communicating in one or more RF communication bands, via the fourth transceiver using the fifth antenna; and
in response to determining that the housing assembly is in the closed position:
configuring the second antenna switch in a second state to connect the fourth RF transceiver to the sixth antenna; and
communicating in one or more RF communication bands, via the fourth RF transceiver using the sixth antenna.
Dongjun discloses the at least three antennas comprise a fourth, a fifth, and a sixth antenna (Fig. 5 above): 
the fourth antenna within the first housing portion, the fifth antenna within the second housing portion, and the sixth antenna within one of the first and the second housing portions (Fig. 5 above: ant 4 is in 1st housing portion, ant 5 is in 2nd housing portion and ant 6 is in 1st housing portion), the fourth antenna proximate to and substantially aligned in parallel with the fifth antenna and separated from the sixth antenna when the housing assembly is in the closed position (page 16, para 4, line 5-6: in close position, ant 4 – A34 and ant 5 – A64 will be overlapped and ant 6 is separated, see fig. 5 above).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide fourth, fifth and sixth antennas as taught in Dongjun to the communication device as taught in Chang and Yang for the purpose of covering more frequency bands.
Chang, Yang and Dongjun do not disclose communicating in one or more RF communications via a third transceiver of the RF front end using the fourth antenna, and
in response to determining that the housing assembly is in the at least partially open position: 
configuring a second antenna switch in a first state to connect a fourth RF transceiver of the RF front end to the fifth antenna; and
communicating in one or more RF communication bands, via the fourth RF transceiver using the fifth antenna; and
in response to determining that the housing assembly is in the closed position:
configuring the second antenna switch in a second state to connect the fourth RF transceiver to the sixth antenna; and
communicating in one or more RF communication bands, via the fourth transceiver using the sixth antenna.
Although Chang, Yang and Dongjun does not explicitly disclose the second antenna switch and its connections between the fourth transceiver to the fifth and the sixth antenna in a first and second state, it would have been obvious to one having ordinary skill in the art at the time the invention to apply the same antenna switch and its connections as taught in Yang for the first, second and third antennas that is used to reject claim 16 to the fourth, fifth and sixth antennas in the program code as taught in Chang, Yang and Dongjun, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The motivation for doing so stems from the need to  radiate signals from several antennas of different frequency bands simultaneously (Yang, Abstract).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yang and Dongjun as applied to claim 3 and 11 above, and further in view of Cha et al, US Pub. No. 2021/0050669 A1 (hereinafter Cha).
Regarding claim 4, Cha, Yang and Dongjun do not disclose the communication device further comprising a second antenna tuning network electrically connected to the fifth antenna and communicatively coupled to the controller, wherein the controller, in response to determining that the housing assembly is in the closed position, detunes the fifth antenna using the second antenna tuning network to preserve antenna radiated performance by the fourth antenna.
Although Chang, Yang and Dongjun does not explicitly disclose the second tuning network, it would have been obvious to one having ordinary skill in the art at the time the invention to apply the same tuning network as taught in Cha for the first and second antennas that is used to reject claim 2 to the fourth and fifth antennas in the device as taught in Chang, Yang and Dongjun, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The motivation for doing so stems from the need to  lower the interferences between antennas and improve the communication quality of the selected antenna (Cha, Para [0132], line 31-35).
Regarding claim 12, Cha, Yang and Dongjun do not disclose the method further comprising: in response to determining that the housing assembly is in the closed position, detuning the fifth antenna using the second antenna tuning network to preserve antenna radiated performance by the fourth antenna.
Although Chang, Yang and Dongjun does not explicitly disclose the second tuning network, it would have been obvious to one having ordinary skill in the art at the time the invention to apply the same tuning network as taught in Cha for the first and second antennas that is used to reject claim 10 to the fourth and fifth antennas in the device as taught in Chang, Yang and Dongjun, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The motivation for doing so stems from the need to  lower the interferences between antennas and improve the communication quality of the selected antenna (Cha, Para [0132], line 31-35).

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding depending claim 6, patentability exists, at least in part, with the claimed features of “the first antenna switch comprises a two pole, two throw switch with the first pole communicatively coupled to the first RF transceiver, the second pole communicatively coupled to the first antenna impedance sensor, the first throw communicatively coupled to the second antenna, and the second throw communicatively coupled to the third antenna; and
the controller:
monitors the first antenna impedance sensor;
in response to determining that the housing assembly is in the at least partially open position:
configures the first antenna switch in a first state to connect the first pole to the first throw and to connect the second pole to the second throw that communicatively couples the first antenna impedance sensor to the third antenna; and
determines whether the third antenna is blocked based on identifying a change in the impedance value measured by the first antenna impedance sensor being greater than a threshold value; and
in response to determining that the housing assembly is in the closed position: 
configures the first antenna switch in the second state to connect the first pole to the second throw and to connect the second pole to the first throw that communicatively couples the first antenna impedance sensor to the second antenna; and
determines whether the second antenna is blocked based on identifying a change in the impedance value measured by the first antenna impedance sensor greater than the threshold value; and assign communication workload to one or more of the first, the second, the third, and the fourth RF transceivers based at least in part on identifying whether the second or the third antenna is blocked.”
Han et al (US Pub. 20200274570 A1) and Luo (US Patent 10,312,973B1) are all cited as teaching some elements of the claimed invention including “impedance sensor” identifying “a change in impedance value” of an antenna to identify that “the antenna is blocked”. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claim 7 depends therefrom and is included in the allowable subject matter.

Regarding depending claim 13, patentability exists, at least in part, with the claimed features of “The method further comprising:
-28-Attorney Docket: MM920200040-US-NPmonitoring a first antenna impedance sensor that measures an impedance value and that is communicatively coupled to a second pole of the first antenna switch, the first antenna switch being a two pole, two throw switch having a first pole communicatively coupled to the first transceiver, a first throw communicatively coupled to the second antenna, and a second throw communicatively coupled to the third antenna; and
in response to determining that the housing assembly is in the at least partially open position: 
communicatively coupling the first antenna impedance sensor to the third antenna by configuring the first antenna switch in a first state to connect the first pole to the first throw and to connect the second pole to the second throw; and
determining whether the third antenna is blocked based on identifying a change greater than the threshold value in the impedance value measured by the first antenna impedance sensor; and
in response to determining that the housing assembly is in the closed position:
communicatively coupling the first antenna impedance sensor to the second antenna by configuring the first antenna switch in a second state to connect the first pole to the second throw and to connect the second pole to the first throw to communicatively couple the first antenna impedance sensor to the second antenna; and
determining whether the second antenna is blocked based on identifying a change in the impedance value measured by the first antenna impedance sensor greater than the threshold value; and
assigning communication workload to one or more of the first, the second, the third, and the fourth RF transceivers based at least in part on identifying whether the second or the third antenna is blocked”. 
Han et al (US Pub. 20200274570 A1) and Luo (US Patent 10,312,973B1) are all cited as teaching some elements of the claimed invention including “impedance sensor” identifying “a change in impedance value” of an antenna to identify that “the antenna is blocked”. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claim 14 depends therefrom and is included in the allowable subject matter.
Regarding depending claim 18, patentability exists, at least in part, with the claimed features of “The program code enables the communication device to provide the functionality of:
a two pole, two throw switch having a first pole communicatively coupled to the first transceiver, a first throw communicatively coupled to the second antenna, and a second throw communicatively coupled to the third antenna; and
in response to determining that the housing assembly is in the at least partially open position: -32-Attorney Docket: MM920200040-US-NP
communicatively coupling a first antenna impedance sensor to the third antenna by configuring the first antenna switch in a first state to connect the first pole to the first throw and to connect the second pole to the second throw; and
determining whether the third antenna is blocked based on identifying a change greater than the threshold value in the impedance value measured by the first antenna impedance sensor; and
in response to determining that the housing assembly is in the closed position:
communicatively coupling the first antenna impedance sensor to the second antenna by configuring the first antenna switch in a second state to connect the first pole to the second throw and to connect the second pole to the first throw to communicatively couple the first antenna impedance sensor to the second antenna; and
determining whether the second antenna is blocked based on identifying a change in the impedance value measured by the first antenna impedance sensor greater than the threshold value; and
assigning communication workload to one or more of the first, the second, the third, and the fourth RF transceivers based at least in part on identifying whether the second or the third antenna is blocked”.
Han et al (US Pub. 20200274570 A1) and Luo (US Patent 10,312,973B1) are all cited as teaching some elements of the claimed invention including “impedance sensor” identifying “a change in impedance value” of an antenna to identify that “the antenna is blocked”. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 19-20 depend therefrom and are included in the allowable subject matter.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 21 of Applicant’s Remarks that none of the references or the combinations thereof expressly provides or suggests the configuring of a first antenna switch either "in response to determining that the housing assembly is in the at least partially open position" or "in response to determining that the housing assembly is in the closed position”.
Examiner respectfully disagrees. 
Chang reference does disclose that BIAS switch module will determine the device orientation at block 156 of fig. 15 and col. 22, line 32-41 to determine the alternate antenna configuration at block 168 indicating that the BIAS module will switch to different antenna. The device orientation indicates “the housing assembly is in the at least partially open position” as “Book Orientation” (Fig. 9A) and “the housing assembly is in the closed position” as “Closed Orientation” (Fig. 11A). Furthermore, Chang mentions the BIAS module’s selection of an antenna (switching from one antenna to the other) based on a plurality of triggers received from a sensor unit. The sensors in the sensor unit includes the device orientation detection sensors including one or more accelerometers and/or gyroscopes, see col. 8, line 61 to col. 9, line 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845